Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner’s amendment is in response to the after final response filed on: 11/29/2021. The claims filed in the after final response on: 11/29/2021 are not entered and the amendments below will be entered instead to place the application in condition for allowance.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott Higdon on 12/14/2021.

The application has been amended as follows: 


1.	(Currently Amended)  A method implemented by one or more processors, the method comprising:
receiving one or more instances of user interface input provided by a user of a multimodal client device;

determining, based at least in part on sensor data from one or more sensors of the client device, a current 
wherein the sensor data based on which the current 
determining, based on list attributes of the list, a first subset of the list to render wherein the list attributes include a number of items in the list and a number of characters in each item in the list, and wherein determining, based on the list attributes of the list, the first subset of the list to render comprises:
when the current modality is a first modality, determining a first set of the items based on the number of items in the list, the number of characters in each item in the list, and the current modality being the first modality,
wherein the first modality is one of a voice only modality, a visual only modality and a multimodal modality, and
when the current modality is a second modality that is distinct from the first modality, determining a second set of the items based on the number of items in the list, the number of characters in each item in the list, and the current modality being the second modality, wherein the second set of the items is distinct from the first set of the items,
wherein the second modality is another one of the voice only modality, the visual only modality and the multimodal modality; and
, wherein when the first subset of the list is an interactive list, the causing comprises:
causing a first interactive item of the interactive list, without causing a second interactive item of the interactive list, to be rendered to the user by one or more of the user interface output devices,
monitoring, for a threshold duration after the first interactive item is rendered, for additional user input that interacts with the first interactive item, and
in response to not receiving additional user input during the monitoring after the first interactive item is rendered, causing the second interactive item of the interactive list to be rendered to the user by one or more of the user interface output devices of the multimodal client device.

2.	(Original)  The method of claim 1, further comprising:
upon receiving one or more instances of affirmative user input provided by the user of the multimodal client device in response to a query rendered by the one or more user interface output devices asking if an additional subset of the list should be rendered:
determining a second subset of the list to render based on the one or more list attributes and based on the current modality of the client device; and
causing the second subset of the list to be rendered by the one or more user interface output devices of the multimodal client device.


receiving an unstructured list from the remote server, wherein the unstructured list is provided by a third party and has no list attributes; and
processing the unstructured list to determine one or more list attributes for use in determining the first subset of the list to render.

4.	(Original)  The method of claim 1, wherein the list is received by the multimodal client device from a remote server, and wherein generating the first subset of the list is by the multimodal client device.

5.	(Currently Amended)  The method of claim 4, wherein the list is received by the multimodal client device from the remote server in response to a request, transmitted to the remote server by the multimodal client device, that is based on the user interface input, and wherein determining the current 

6.	(Canceled)

7.	(Canceled)  

8.	(Currently Amended)  The method of claim 1, wherein the current the voice only modality and the first subset of the list is 

9.	(Currently Amended)  The method of claim 1, wherein the current the multimodal modality and the first subset of the list is rendered via one or more speakers of the one or more user interface output devices and via a touch screen of the one or more user interface output devices.

10.	(Original)  The method of claim 9, wherein the first subset of the list is rendered via one or more speakers of the one or more user interface output devices, and the list of the plurality of items is rendered via the touch screen of the one or more user interface output devices.

11.	(Previously Presented)  The method of claim 10, further comprising:
prior to rendering the list of the plurality of items via the touch screen, rendering additional information including the number of items in the list and a source of the list via the touch screen.

12.	(Original)  The method of claim 10, wherein determining the first subset of the list to render via the one or more speakers of the one or more user interface output devices is determined by randomly selecting three items in the list.



14.	(Original)  The method of claim 10, further comprising:
determining an ordered list of the plurality of items by processing the list of the plurality of items by the multimodal client device, wherein the ordered list is in alphabetical order; and
causing the ordered list of the plurality of items to be rendered via the touch screen.

15.	(Canceled)

16.	(Currently Amended)  The method of claim 1, wherein the current the visual only  modality, and the first subset of the list is rendered only via a touch screen of the one or more user interface output devices.

17.	(Original)  The method of claim 1, further comprising:
	determining, based on the processing of the first subset of the list, an epithet describing each item in the first subset of the list; and
	causing the epithet to be rendered following each item in the first subset of the list by the one or more user interface output devices of the multimodal client device.


receiving, via a network interface at one or more server devices remote from a multimodal client device, one or more instances of user interface input and a current  of the multimodal client device,
wherein the user interface input is provided by a user of [[a]]the multimodal client device,
wherein the user interface input is processed to determine a list of plurality of items responsive to the user interface input,
wherein the current 
wherein the sensor data based on which the current 
determining, based on list attributes of the list, a first subset of the list to render, wherein the list attributes include a number of items in the list and a number of characters in each item in the list, and wherein determining, based on the list attributes of the list, the first subset of the list to render comprises:
when the current modality is a first modality, determining a first set of the items based on the number of items in the list, the number of characters in each item in the list, and the current modality being the first modality, 
wherein the first modality is one of a voice only modality, a visual only modality and a multimodal modality, and
,
wherein the second modality is another one of the voice only modality, the visual only modality, and the multimodal modality; and
transmitting, for rendering by one or more user interface output devices of the multimodal client device, the first subset of the list to the multimodal client device via the network interface, wherein when the first subset of the list is an interactive list, the transmitting causes the multimodal client device to:
cause a first interactive item of the interactive list, without causing a second interactive item of the interactive list, to be rendered to the user by one or more of the user interface output devices of the multimodal client device,
monitor, for a threshold duration after the first interactive item is rendered to the user, for additional user input that interacts with the first interactive item, and
in response to not receiving additional user input during the monitoring after the first interactive item is rendered, cause the second interactive item of the interactive list to be renderedto the user by one or more of the user interface output devices of the multimodal client device.

19.	(Original)  The method of claim 18, further comprising:


20.	(Currently Amended)  The method of claim 19, wherein the current the multimodal  modality, the first portion of the list is rendered via one or more speakers of one or more user interface output devices of the multimodal client device, and the list of plurality of items is rendered via a touch screen of the one or more user interface output devices of the multimodal client device.

21.	(Currently Amended)  A method implemented by one or more processors, the method comprising:
receiving one or more instances of user interface input provided by a user of a multimodal client device;
receiving, based on the processing of the user interface input by one or more servers remote to the multimodal client device, an unstructured list of a plurality of items responsive to the user interface input from the one or more servers via a network interface;
determining, based at least in part on sensor data from one or more sensors of the client device, a current 
wherein the sensor data based on which the current 
 wherein the list attributes include a number of items in the list and a number of characters in each item in the list, and wherein determining, based on the list attributes of the list, the first subset of the list to render comprises:
when the current modality is a first modality, determining a first set of the items based on the number of items in the list, the number of characters in each item in the list, and the current modality being the first modality, 
wherein the first modality is one of a voice only modality, a visual only modality and a multimodal modality, and
when the current modality is a second modality that is distinct from the first modality, determining a second set of the items based on the number of items in the list, the number of characters in each item in the list, and the current modality being the second modality, wherein the second set of the items is distinct from the first set of the items,
wherein the second modality is another one of the voice only modality, the visual only modality and the multimodal modality; and
	causing the first subset of the unstructured list to be rendered by one or more user interface output devices of the multimodal client device, wherein when the first subset of the list is an interactive list, the causing comprises:
causing a first interactive item of the interactive list, without causing a second interactive item of the interactive list, to be rendered to the user by one or more of the user interface output devices,
monitoring, for a threshold duration after the first interactive item is rendered, for additional user input that interacts with the first interactive item, and
in response to not receiving additional user input during the monitoring after the first interactive item is rendered, causing the second interactive item of the interactive list to be rendered to the user by one or more of the user interface output devices of the multimodal client device.

Allowable Subject Matter
Claims 1-5, 8-14 and 16-21 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The searched and cited prior art teaches it is known to selectively render a subset of a list based on different modalities, however the current independent claims require a specific combination and sequence of subset rendering based upon at least determining a number of items in a list, the number of characters in each list, a type of modality (voice, visual or multimodal) while controlling the rendering of first and second interactive items in the list ( through threshold duration monitoring for selection/input of first rendered interactive item in the list and in response to not receiving additional user input, rendering the second interactive item of the list).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596. The examiner can normally be reached Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILSON W TSUI/Primary Examiner, Art Unit 2178